Citation Nr: 0310046	
Decision Date: 05/27/03    Archive Date: 06/02/03

DOCKET NO.  00-05 962	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUE

Entitlement to service connection for a left hand disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans 


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel


INTRODUCTION

The veteran had verified active military service from April 
1985 to August 1997.  The regional office (RO) has accepted 
the veteran as having active service since August 1977.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating determination of the San 
Diego, California, Department of Veterans Affairs (VA) RO.  


REMAND

With regard to the issue of entitlement to service connection 
for a left hand disorder, the Board ordered additional 
development.  The Board has received the requested 
development.  In light of Disabled American Veterans v. 
Secretary of Veterans Affairs, ___ F.3d ___, Nos. 02-7304, -
7305, -7316 (May 1, 2003), the case is hereby REMANDED to the 
RO for the following action:

The RO should adjudicate the issue of 
service connection for a left hand 
disorder taking into consideration the 
additional evidence recently received by 
the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other 


appropriate action must be handled in an expeditious manner.




		
	H. N. SCHWARTZ
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




